Exhibit 99 News Release COMMUNITY BANK SYSTEM, INC. 5790 Widewaters Parkway, DeWitt, N.Y. 13214 For further information, please contact: Scott A. Kingsley, EVP & Chief Financial Officer Office: (315) 445-3121 Community Bank System Announces Second Quarter Results and Declares Cash Dividend SYRACUSE, N.Y. — July 22, 2009 — Community Bank System, Inc. (NYSE: CBU) reported quarterly net income of $9.2 million in the second quarter of 2009, a decrease of 18.9% compared to the $11.3 million reported for the second quarter of 2008.Quarterly earnings per share of $0.28, were $0.09, or 24.3% below the $0.37 reported in the second quarter of 2008.Second quarter 2009’s results included an additional $3.7 million of FDIC-insurance related assessments, or $0.09 per share, above the second quarter of 2008.Excluding these additional assessments, earnings per share for the quarter were equal to the reported results from last year’s second quarter.Cash earnings per share for the quarter (a non-GAAP measure which excludes the after-tax effect of the amortization of intangible assets and acquisition-related market value adjustments) were $0.33, which is $0.05 per share, or 17.9% higher than GAAP-reported results. “Our disciplined approach to challenging market conditions produced solid operating results for the second quarter of 2009,” said President and Chief Executive Officer Mark E. Tryniski.“Earnings per share for the quarter were equal to those of the second quarter of 2008 (excluding the FDIC’s additional deposit insurance assessments) and most asset quality metrics, while already very strong, improved during the quarter.Core deposits grew at a 14% pace, and we continued to deliver loan and core deposit growth in the Plattsburgh and other northern New York markets that comprise the 18 branch banking centers acquired from Citizens Financial in November 2008.” Second quarter net interest income grew to $40.5 million, an increase of 14.3% above second quarter 2008, driven by an 8.2% increase in average loans, partially offset by a five basis-point reduction in net interest margin to 3.73%.The Company’s lower margin was the result of its decision to remain in a very liquid position throughout the quarter, which included an average of $315 million of overnight cash equivalents, or 6.6% of interest earning assets, deployed at 26 basis points.Continued disciplined deposit pricing resulted in a 69-basis point reduction in the total cost of funds, compared to the second quarter of 2008, but was offset by a 72-basis point decline in earning asset yields, including cash equivalents. Second quarter non-interest income (excluding securities gains/losses) increased $2.9 million, or 16.6% over the same period last year.Deposit service fees increased $1.4 million, with the growth derived from the branch acquisition, partially offset by modestly lower customer utilization of core depository services, in part due to generally lower consumer consumption.Mortgage banking and other service revenues grew $1.0 million, reflective of solid secondary market mortgage activities in the quarter.The Company’s employee benefits administration and consulting businesses posted an 11.2% increase in revenue over the second quarter 2008, primarily a result of the Alliance Benefit Group MidAtlantic (“ABG”) acquisition completed in July 2008.Second quarter wealth management revenues decreased 2.4% from the second quarter of 2008, reflective of continued difficult market conditions. Community Bank System, Inc.
